    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANTHONY J. HAMPTON,             )
                                )
                    Plaintiff,  )
v.                              )                   Case No. 5:18-CV-4071-DDC-KGS
                                )
BARCLAYS BANK DELAWARE;         )
DISCOVER BANK; LOAN DEPOT,      )
LLC; MARKETPLACE LOAN           )
GRANTOR TRUST, SERIES 2016-LD1; )
EQUIFAX, INC.; EQUIFAX          )                   MARKETPLACE LOAN GRANTOR
INFORMATION SERVICES, LLC;      )                   TRUST’S ANSWER TO PLAINTIFF’S
EXPERIAN INFORMATION            )                   SECOND AMENDED VERIFIED
SOLUTIONS, INC.; TRANSUNION,    )                   COMPLAINT
LLC; and Does 1-10,             )
                                )
                    Defendants. )

       Defendant Marketplace Loan Grantor Trust, Series 2016-LDS (“Marketplace”), by and

through its undersigned counsel of record, hereby answers Plaintiff’s Second Amended Verified

Complaint (the “Complaint”) as follows. By way of answering the specific allegations contained

in the Complaint, Marketplace admits, denies, and avers as follows:

                              I. PRELIMINARY STATEMENT

       1.     Marketplace lacks sufficient information to form knowledge or a belief regarding

the allegations contained in paragraph 1 of the Complaint. Marketplace therefore denies the same.

       2.     Marketplace denies the allegations contained in paragraph 2 of the Complaint.

       3.     Marketplace lacks sufficient information to form knowledge or a belief regarding

the allegations contained in paragraph 3 of the Complaint. Marketplace therefore denies the same.

       4.     Marketplace denies the allegations contained in paragraph 4 of the Complaint.



                                               1
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 2 of 15




                              II. JURISDICTION AND VENUE

        5.    Paragraph 5 contains legal conclusions to which no response is necessary. To the

extent a response is deemed required, Marketplace denies the allegations contained in paragraph 5

of the Complaint.

        6.    Paragraph 6 contains legal conclusions to which no response is necessary. To the

extent a response is deemed required, Marketplace denies the allegations contained in paragraph 6

of the Complaint.

        7.    Paragraph 7 contains legal conclusions to which no response is necessary. To the

extent a response is deemed required, Marketplace denies the allegations contained in paragraph 7

of the Complaint.

                                         III. PARTIES

        8.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 8 of the Complaint. Marketplace therefore denies the same.

        9.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 9 of the Complaint. Marketplace therefore denies the same.

        10.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 10 of the Complaint. Marketplace therefore denies the

same.

        11.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 11 of the Complaint. Marketplace therefore denies the

same.

        12.   Marketplace denies the allegations contained in paragraph 12 of the Complaint.


                                               2
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 3 of 15




        13.   Marketplace admits that it is a Delaware Statutory Trust filed on January 5, 2016

and that its registered agent is Wilmington Trust, National Association. The remaining portions

of paragraph 13 of the Complaint contain legal conclusions to which no response is necessary. To

the extent a response is deemed required, Marketplace denies the remaining allegations contained

in paragraph 13 of the Complaint.

        14.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 14 of the Complaint. Marketplace therefore denies the

same.

        15.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 15 of the Complaint. Marketplace therefore denies the

same.

        16.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 16 of the Complaint. Marketplace therefore denies the

same.

        17.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 17 of the Complaint. Marketplace therefore denies the

same.

        18.   The allegations contained in paragraph 18 of the Complaint are not directed at

Marketplace and Marketplace therefore denies the same.

                              IV. FACTUAL ALLEGATIONS

        19.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 19 of the Complaint. Marketplace therefore denies the


                                               3
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 4 of 15




same.

        20.   Marketplace denies the allegations contained in paragraph 20 of the Complaint.

        21.   Marketplace denies the allegations contained in paragraph 21 of the Complaint.

        22.   Marketplace denies the allegations contained in paragraph 22 of the Complaint.

        23.   Marketplace denies the allegations contained in paragraph 23 of the Complaint.

        24.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 24 of the Complaint. Marketplace therefore denies the

same.

        25.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 25 of the Complaint. Marketplace therefore denies the

same.

        26.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 26 of the Complaint. Marketplace therefore denies the

same.

        27.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 27 of the Complaint. Marketplace therefore denies the

same.

        28.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 28 of the Complaint. Marketplace therefore denies the

same.

        29.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 29 of the Complaint. Marketplace therefore denies the


                                              4
     Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 5 of 15




same.

        30.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 30 of the Complaint. Marketplace therefore denies the

same.

        31.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 31 of the Complaint. Marketplace therefore denies the

same.

        32.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 32 of the Complaint. Marketplace therefore denies the

same.

        33.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 33 of the Complaint. Marketplace therefore denies the

same.

        34.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 34 of the Complaint. Marketplace therefore denies the

same.

                                V. CAUSE OF ACTION
                                      CAUSE I
                           VIOLATIONS OF THE TELEPHONE
                          COMMUNICATIONS ACT 47 U.S.C. § 227
                               AS TO DEFENDANT LD

        35.    Marketplace incorporates by reference each of its responses to the preceding

allegations of the Complaint as if fully set forth herein.

        36.    Marketplace lacks sufficient information to form a knowledge or belief regarding


                                                  5
     Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 6 of 15




the allegations contained in paragraph 36 of the Complaint. Marketplace therefore denies the

same.

        37.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 37 of the Complaint. Marketplace therefore denies the

same.

        38.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 38 of the Complaint. Marketplace therefore denies the

same.

        39.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 39 of the Complaint. Marketplace therefore denies the

same.

        40.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 40 of the Complaint. Marketplace therefore denies the

same.

        41.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 41 of the Complaint. Marketplace therefore denies the

same.

                                      CAUSE II
                           VIOLATIONS OF THE TELEPHONE
                          COMMUNICATIONS ACT 47 U.S.C. § 227
                              AS TO DEFENDANT MPLGT


        42.    Marketplace incorporates by reference each of its responses to the preceding

allegations of the Complaint as if fully set forth herein.


                                                  6
     Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 7 of 15




        43.    Paragraph 43 contains legal conclusions to which no response is necessary. To the

extent a response is deemed required, Marketplace denies the allegations contained in paragraph

43 of the Complaint.

        44.    Marketplace denies the allegations contained in paragraph 44 of the Complaint.

        45.    Marketplace denies the allegations contained in paragraph 45 of the Complaint.

        46.    Marketplace denies the allegations contained in paragraph 46 of the Complaint.

        47.    Marketplace denies the allegations contained in paragraph 47 of the Complaint.

        48.    Marketplace denies the allegations contained in paragraph 48 of the Complaint.

                                CAUSE III
        VIOLATIONS OF THE FAIR CREDIT REPORTING ACT 15 U.S.C. § 1681
               AS TO DEFENDANT BARCLAYS, DISCOVER and LD

        49.    Marketplace incorporates by reference each of its responses to the preceding

allegations of the Complaint as if fully set forth herein.

        50.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 50 of the Complaint. Marketplace therefore denies the

same.

        51.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 51 of the Complaint. Marketplace therefore denies the same.

        52.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 52 of the Complaint. Marketplace therefore denies the

same.

        53.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 53 of the Complaint. Marketplace therefore denies the


                                                  7
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 8 of 15




same.

        54.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 54 of the Complaint. Marketplace therefore denies the

same.

        55.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 55 of the Complaint. Marketplace therefore denies the

same.

        56.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 56 of the Complaint. Marketplace therefore denies the

same.

        57.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 57 of the Complaint. Marketplace therefore denies the

same.

        58.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 58 of the Complaint. Marketplace therefore denies the

same.

        59.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 59 of the Complaint. Marketplace therefore denies the

same.

                             CAUSE IV
   VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA), 15 U.S.C. § 1681e(b)
          AS TO DEFENDANTS EQUIFAX, EXPERIAN, AND TRANS

        60.   Marketplace incorporates by reference each of its responses to the preceding


                                              8
     Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 9 of 15




allegations of the Complaint as if fully set forth herein.

        61.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 61 of the Complaint. Marketplace therefore denies the

same.

        62.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 62 of the Complaint. Marketplace therefore denies the

same.

        63.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 63 of the Complaint. Marketplace therefore denies the

same.

        64.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 64 of the Complaint. Marketplace therefore denies the

same.

        65.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 65 of the Complaint. Marketplace therefore denies the

same.

        66.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 66 of the Complaint. Marketplace therefore denies the

same.

        67.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 67 of the Complaint. Marketplace therefore denies the

same.


                                                  9
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 10 of 15




        68.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 68 of the Complaint. Marketplace therefore denies the

same.

        69.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 69 of the Complaint. Marketplace therefore denies the

same.

                              CAUSE V
    VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA) 15 U.S.C. § 1681i(a)
           AS TO DEFENDANTS EQUIFAX, EXPERIAN and TRANS

        70.    Marketplace incorporates by reference each of its responses to the preceding

allegations of the Complaint as if fully set forth herein.

        71.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 71 of the Complaint. Marketplace therefore denies the

same.

        72.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 72 of the Complaint. Marketplace therefore denies the

same.

        73.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 73 of the Complaint. Marketplace therefore denies the

same.

        74.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 74 of the Complaint. Marketplace therefore denies the

same.


                                                  10
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 11 of 15




        75.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 75 of the Complaint. Marketplace therefore denies the

same.

        76.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 76 of the Complaint. Marketplace therefore denies the

same.

        77.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 77 of the Complaint. Marketplace therefore denies the

same.

        78.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 78 of the Complaint. Marketplace therefore denies the

same.

        79.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 79 of the Complaint. Marketplace therefore denies the

same.

        80.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 80 of the Complaint. Marketplace therefore denies the

same.

        81.   Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 81 of the Complaint. Marketplace therefore denies the

same.

        82.   Marketplace lacks sufficient information to form a knowledge or belief regarding


                                             11
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 12 of 15




the allegations contained in paragraph 82 of the Complaint. Marketplace therefore denies the

same.

        83.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 83 of the Complaint. Marketplace therefore denies the

same.

                                   CAUSE VI
               VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA),
                               15 U.S.C. § 1681i(c)
                   AS TO DEFENDANTS EXPERIAN AND TRANS

        84.    Marketplace incorporates by reference each of its responses to the preceding

allegations of the Complaint as if fully set forth herein.

        85.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 85 of the Complaint. Marketplace therefore denies the

same.

        86.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 86 of the Complaint. Marketplace therefore denies the

same.

        87.    Marketplace lacks sufficient information to form a knowledge or belief regarding

the allegations contained in paragraph 87 of the Complaint. Marketplace therefore denies the

same.

                                   CAUSE VII
               VIOLATION OF FAIR CREDIT REPORTING ACT (FDCPA)
                                15 U.S.C. § 1692c
                       AS TO DEFENDANTS LD & MPLGT

        88.     Marketplace incorporates by reference each of its responses to the preceding


                                                  12
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 13 of 15




allegations of the Complaint as if fully set forth herein.

         89.     Marketplace denies the allegations contained in paragraph 89 of the Complaint.

         90.     Marketplace denies the allegations contained in paragraph 90 of the Complaint.

                                         GENERAL DENIAL

         Unless expressly admitted in this Answer, Marketplace denies any and all allegations

contained in the Complaint.

                                    AFFIRMATIVE DEFENSES

         Marketplace asserts the following affirmative defenses without assuming the burden of

proof.

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because Plaintiff fails to state a claim upon

which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of unclean hands, bad

faith, estoppel, release, ratification, and/or laches.

                                THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by its failure to mitigate damages.

                               FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.

                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, in whole or in part, pursuant to 15 U.S.C. § 1692k(c).




                                                    13
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 14 of 15




                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s consent.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because any dialing system used to place

any calls to Plaintiff is not an automatic telephone dialing system as defined by 47 U.S.C. §

227(a)(1).

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Marketplace complied with the

FDCPA at all times.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Marketplace complied with the

TCPA at all times.

                      RESERVATION OF ADDITIONAL DEFENSES

       Marketplace raises the foregoing affirmative defenses without waiver of any other defenses

that may come to light during discovery proceedings in this case or otherwise. Marketplace hereby

reserves its right to further amend or supplement this Answer to assert any additional defenses as

they become available to the fullest extent permitted by law.

       WHEREFORE, having answered Plaintiff’s Second Amended and Verified Complaint,

Defendant Marketplace Loan Grantor Trust, Series 2016-LD1 prays for judgment in its favor, for

dismissal of Plaintiff’s claims on all counts with prejudice, and for such other relief as the Court

deems just and proper.




                                                 14
    Case 5:18-cv-04071-DDC-ADM Document 147 Filed 10/10/19 Page 15 of 15




          RESPECTFULLY SUBMITTED this 10th day of October 2019.

                                           FOULSTON SIEFKIN LLP
                                           1551 N. Waterfront Parkway, Suite 100
                                           Wichita, KS 67206-4466
                                           316-267-6371
                                           866-346-2031
                                           mnorton@foulston.com

                                             /s/ Michael J. Norton
                                             Michael J. Norton, KS #18732
                                             Attorneys for Defendant Marketplace Loan
                                             Grantor Trust, Series 2016-LD1




                                CERTIFICATE OF SERVICE

          I hereby certify that on October 10th, 2019, I electronically filed the foregoing

DEFENDANT MARKETPLACE LOAN GRANTOR TRUST, SERIES 2016-L1’S

ANSWER TO PLAINTIFF’S SECOND AMENDED VERIFIED COMPLAINT with the

Clerk of Court by using CM/ECF system which will send electronic notification to all counsel of

record.

                                      /s/ Michael J. Norton
                                      Michael J. Norton, KS #18732
                                      Attorney for Defendant Marketplace Loan Grantor
                                      Trust, Series 2016-LD1




                                              15
